ServeManager                                                             Page 2 of 2
           Case 2:18-cv-01105-JAT Document 29 Filed 10/03/18 Page 1 of 1




      Attorney or Party without Attorney:                                                                                                        For Court Use Only
      QUARLES & BRADY, LLP
      Brad Vynalek ()
      2 NORTH CENTRAL AVENUE
      PHOENIX , AZ 85004
         Telephone (602) 229-5200
                    No:

          Attorney For:    Defendant                                             Ref. No. or File No.:   16749.00001

      Insert name of Court, and Judicial District and Branch Court:
      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA
           Plaintiff:   Justine Hurry, an individual, et al.
      Defendant:        S&P Global Inc., et al.

                  CERTIFICATE OF SERVICE                              Hearing Date:             Time:             Dept/Div:      Case Number:
                                                                      OCT 19, 2018              5:00 PM                          2:18-cv-01105-PHX-JAT


     1.    At the time of service I was at least 21 years of age and not a party to this action.

     2.    I served copies of the
           SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION; EXHIBIT A; DECLARATION

     3.    a.    Party served:       Federal Deposit Insurance Corporation,
           b.    Person served:      MARTIN BRISENO, AUTHORIZED TO ACCEPT

     4.    Address where the party was served:          25 Jessie St, San Francisco, CA 94105

     5.    I served the party:
           a. by substituted service.        On: Tue, Oct 02 2018 at: 03:30 PM by leaving the copies with or in the presence of:
                                             MARTIN BRISENO, AUTHORIZED TO ACCEPT

             (a) ( Person of suitable age and discretion. Informed him or her of the general nature of the papers.
             (b) I received this subpoena for service on: 10/01/2018




          Service: $169.00, Mileage: $0.00, Certificate: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $179.00

                                                                                                  I Declare under penalty of perjury under the laws of the State of
                                                                                                  California that the foregoing is true and correct.
     6. Person Executing:
        a. Andy Esquer 2013-0001009, San Francisco
        b. FIRST LEGAL
           3737 North 7th. Street Suite 209
           PHOENIX, AZ 85014
        c. (602) 248-9700



                                                                                                     10/03/2018

                                                                                                         (Date)                                     (Signature)




                                                                               CERTIFICATE OF SERVICE



                                                                                                                                                                  2686065 (10331245)




https://www.servemanager.com/documents/SLp_Cj9pVY_9J8Od69xxRg/readonly                                                                                                        10/3/2018
